Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed February 10, 2022.
Claims 1, 11, and 12 have been amended.
Claims 13-14 have been added.
Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al. (US Publication 20150039998A1) and in further view of Mao et al. (US Publication 20080059583A1) and Ouyang et al. (US Publication 20160065625A1).
Regarding claim 1, Lieb teaches an information processing system comprising: 
(The system 100 includes … one or more viewers operating viewer devices 180A-180N ... the viewer devices 180 should each be capable of running a web browser 161, 181)([0019] and [0026]); and 
an information processing apparatus comprising first circuitry (the viewer devices 180, screen sharing server 140, and presenter's device 160 are coupled via the network 110)([0022]; computing devices (e.g. presenter device, server, and viewer devices) are apparatuses comprising of circuitry) configured to 
determine occurrence of a trigger to capture an image of a shared screen to be shared by the plurality of communication terminals (taking screenshots (or pieces of images collectively representing the designated screen sharing area) ... capture representations of the display area at set intervals and/or at other suitable triggering events)([0041] and [0057]), 
generate data of … including the image of the shared screen captured based on the occurrence of the trigger (processing the screenshots ... More example processes on how to generate/adjust data (e.g., with dynamic adjustments to the captured screen) are described in FIG. 3)([0041]; processed images of screenshots are generated) and 
transmit the data … to the plurality of communication terminals (transmits ... the adjusted data (that remain indicative of the captured screen image) from the presenter device 160 ... to the viewer's device 180)([0041] and [0044]), 
each of the plurality of communication terminals comprising second circuitry configured to display … including the image of the shared screen based on the data received from the information processing apparatus (The webpage script 182 on the viewer device 180 receives (224) the processed screen images, and displays (226) the images to the viewer)([0044]).
	Lieb differs from the claim in that Lieb fails to teach the data generated is data of a web page (i.e. HTLM) including the share screen image, transmitting the data of a web page to terminals, and (the browser receives the HTML code identifying the screen update images of a first layer (step 32) ...  the browser receives the HTML code identifying the screen update images of the second layer (step 38), the HTML code is appended to the HTML element (step 40) ... The screen update images identified by all of the HTML code stored in the HTML element are then displayed at the attendee computer 24 (step 42))([0043]). The examiner notes Lieb and Mao teach a system for sharing content. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Lieb to include the generating, transmitting, and displaying of Mao such that the system generates data of a webpage including image of share screen for transmission and displays the data at terminals. One would be motivated to make such a combination to provide the advantage of increasing the response time to transmit screen updates. 
	The combination of Lieb-Mao fails to teach transmitting a notification indicating a captured shared screen to communication terminals and receiving a request from at least one communication terminal for acquiring the captured shared screen in response to the notification. However, transmitting a notification indicating a captured shared screen to communication terminals and receiving a request from at least one communication terminal for acquiring the captured shared screen in response to the notification is taught by Ouyang (the notification is received from another source (e.g., conferencing server or computer of the presenter) ... The notification is in response to detecting of the event. When the event, representing a change in the online conference, is detected ... By notifying through a temporary thumbnail, the notification is less intrusive to the attendee ... the attendee may click on or double click the thumbnail to activate … Once the attendee activates ...  The computer of the attendee requests in act 106 that the conferencing server send original)([0053], [0060], [0062], and [0072]; in response to an event an updated shared screen is captured, attendees are notified of the capturing (i.e. thumbnail) and upon interaction of the thumbnail the updated shared screen is acquired). The examiner notes Lieb, Mao, and Ouyang teach a system for sharing content. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitting of Lieb-Mao to include the notifying and receiving of Ouyang such that the system informs users of a change event and allows user to dynamically view the change. One would be motivated to make such a combination to provide the advantage of improving user experience in an online conference. 
Regarding claim 2, Lieb-Mao-Ouyang teach the information processing system of claim 1, wherein the first circuitry of the information processing apparatus is further configured to 
capture the image of the shared screen based on the occurrence of the trigger (Lieb - capture representations of the display area at set intervals and/or at other suitable triggering events)([0057]);
and determine that the trigger has occurred in response to acceptance of a capture request from one communication terminal of the plurality of communication terminals (Lieb - The screen sharing server 140 requested that the screen sharing script 165 send a full refresh, for example, when a new viewer comes online and requests a full refresh)([0062]; a user joining a session accepts capturing of a share screen).
Regarding claim 3, Lieb-Mao-Ouyang teach the information processing system of claim 1, wherein the first circuitry of the information processing apparatus is further configured to: 
capture the image of the shared screen based on the occurrence of the trigger (Lieb - capture representations of the display area at set intervals and/or at other suitable triggering events)([0057]; and 
(Lieb - sends a full refresh only in specific circumstances such as ... The presentation display area has changed)([0059] and [0061]; changing a display area changes image of shared screen).
Regarding claim 4, Lieb-Mao-Ouyang teach the information processing system of claim 1, wherein 
the second circuitry of each of the plurality of communication terminals is further configured to capture the image of the shared screen based on the occurrence of the trigger (Lieb - The webpage script 182 on the viewer device 180 receives (224) the processed screen images)([0044]; viewer devices obtains image of shared screen based on triggers (e.g. timing interval)), and 
the first circuitry of the information processing apparatus determines that the trigger has occurred in response to acceptance of a capture request from one communication terminal of the plurality of communication terminals (Lieb - The screen sharing server 140 requested that the screen sharing script 165 send a full refresh, for example, when a new viewer comes online and requests a full refresh)([0062]; a user joining a session accepts capturing of a share screen).
Regarding claim 5, Lieb-Mao-Ouyang teach the information processing system of claim 1, wherein 
the second circuitry of each of the plurality of communication terminals is further configured to capture the image of the shared screen based on the occurrence of the trigger (The webpage script 182 on the viewer device 180 receives (224) the processed screen images)([0044]; viewer devices obtains image of shared screen based on triggers (e.g. timing interval)), and 
the first circuitry of the information processing apparatus determines that the trigger has occurred based on determination that the image of the shared screen has changed (Lieb - sends a full refresh only in specific circumstances such as ... The presentation display area has changed)([0059] and [0061]; changing a display area changes image of shared screen).
Regarding claim 6, Lieb-Mao-Ouyang teach the information processing system of claim 3, wherein the first circuitry of the information processing apparatus is configured to determine that the image of the shared screen has changed at least one of when an amount of change in the image of the shared screen is equal to or greater than a threshold value and when page identification information read from the image of the shared screen has changed (Lieb - sends a full refresh only in specific circumstances such as … Most (e.g., above a specific percentage) of the active window or captured representations has changed)([0059] and [0063]).
Regarding claim 11, Lieb teaches an information processing apparatus communicably connected with a plurality of communication terminals, the information processing apparatus comprising circuitry configured to: 
determine occurrence of a trigger to capture an image of a shared screen to be shared by the plurality of communication terminals (taking screenshots (or pieces of images collectively representing the designated screen sharing area) ... capture representations of the display area at set intervals and/or at other suitable triggering events)([0041] and [0057]); 
generate data … including the image of the shared screen captured based on the occurrence of the trigger (processing the screenshots ... More example processes on how to generate/adjust data (e.g., with dynamic adjustments to the captured screen) are described in FIG. 3)([0041]; processed images of screenshots are generated); and 
transmit the data … to the plurality of communication terminals (transmits ... the adjusted data (that remain indicative of the captured screen image) from the presenter device 160 ... to the viewer's device 180)([0041] and [0044]), to cause the plurality of communication terminals to display … including the image of the shared screen (The webpage script 182 on the viewer device 180 receives (224) the processed screen images, and displays (226) the images to the viewer)([0044]).
(the browser receives the HTML code identifying the screen update images of a first layer (step 32) ...  the browser receives the HTML code identifying the screen update images of the second layer (step 38), the HTML code is appended to the HTML element (step 40) ... The screen update images identified by all of the HTML code stored in the HTML element are then displayed at the attendee computer 24 (step 42))([0043]). The examiner notes Lieb and Mao teach an apparatus for sharing content. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Lieb to include the generating, transmitting, and displaying of Mao such that the apparatus generates data of a webpage including image of share screen for transmission and displays the data at terminals. One would be motivated to make such a combination to provide the advantage of increasing the response time to transmit screen updates.
The combination of Lieb-Mao fails to teach transmitting a notification indicating a captured shared screen to communication terminals and receiving a request from at least one communication terminal for acquiring the captured shared screen in response to the notification. However, transmitting a notification indicating a captured shared screen to communication terminals and receiving a request from at least one communication terminal for acquiring the captured shared screen in response to the notification is taught by Ouyang (the notification is received from another source (e.g., conferencing server or computer of the presenter) ... The notification is in response to detecting of the event. When the event, representing a change in the online conference, is detected ... By notifying through a temporary thumbnail, the notification is less intrusive to the attendee ... the attendee may click on or double click the thumbnail to activate … Once the attendee activates ...  The computer of the attendee requests in act 106 that the conferencing server send original)([0053], [0060], [0062], and [0072]; in response to an event an updated shared screen is captured, attendees are notified of the capturing (i.e. thumbnail) and upon interaction of the thumbnail the updated shared screen is acquired). The examiner notes Lieb, Mao, and Ouyang teach a system for sharing content. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitting of Lieb-Mao to include the notifying and receiving of Ouyang such that the system informs users of a change event and allows user to dynamically view the change. One would be motivated to make such a combination to provide the advantage of improving user experience in an online conference. 
Regarding method claim 12, the claim generally corresponds to apparatus claim 11 and recites similar features in method form; therefore, the claim is rejected under similar rational.  
Regarding claim 13, Lieb-Mao-Ouyang teach the information processing system of claim 1, wherein the occurrence of the trigger includes regular intervals (Lieb - the screen sharing script 165 can capture representations of the display area at set intervals)([0057]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lieb, Mao, Ouyang, and in further view of Knight et al. (US Publication 20080075118A1).
Regarding claim 7, Lieb-Mao-Ouyang teach the information processing system as applied above, wherein the first circuitry of the information processing apparatus is configured to transmit the data of the web page to the plurality of communication terminals that share the image of the shared screen (Lieb - transmits ... the adjusted data (that remain indicative of the captured screen image) from the presenter device 160 ... to the viewer's device 180)([0041] and [0044]). 
(embodiments of managing resources within a virtual room below are executed by an electronic processor in electronic device 110, in server 130 ... In Block 530, the participant devices that are logged into the virtual room are identified)([0023] and [0050]). The examiner notes Lieb, Mao, Ouyang, and Knight teach a system for sharing content. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lieb-Mao-Ouyang to include the identifying of Knight such that the system identifies participants in a virtual room. One would be motivated to make such a combination to aid in managing shared resources in a virtual setting. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb, Mao, Ouyang, and in further view of Rosenberg (US Publication 20180103074A1).
Regarding claim 8, Lieb-Mao Ouyang teach the information processing system as applied above, wherein the first circuitry of the information processing apparatus is configured to register a second keyword in association with identification information (i.e. meeting URL) that shares the image of the shared screen and identify based on the identification, information to transmit to communication terminals (Mao - Each screen update image is identified by a source tag (src) followed by an image request URL ... The first parameter (mid) in the URL identifies the web meeting)([0034] and [0037]). 
Lieb-Mao Ouyang differs from the claim in that Lieb-Mao Ouyang fails to teach the keyword is in association with a virtual room and includes a first keyword that is associated with a creator who creates a virtual room, identifying the virtual room based on the keyword received from a communication terminal (i.e. joining), generating access information to allow the communication terminal to participate in the virtual room, and transmit the access information to the communication terminal. However, (Web-based meetings may include personal meeting rooms, collaboration meeting rooms, and so on ... an entry for a web-based meeting may include a host ID of the host of the meeting, such as a hostname)([0027] and [0042]), joining the virtual room based on the keyword received from a communication terminal (To join a communication session, a user sends ... a join request to join the communication session. The join request indicates ... a particular communication identifier of a particular user registered with the service)([0037]), generating access information to allow the communication terminal to participate in the virtual room (When a person clicks on the communication identifier, a join request is sent to a CSA service. The CSA service determines if the person who clicked on the communication identifier is supposed to be in (i.e., is authorized for) the call or meeting)([0043]), and transmitting the access information to the communication terminal (If yes, the person is admitted)([0043]). The examiner notes Lieb, Mao, Ouyang, and Rosenberg teach a system for sharing content. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lieb-Mao Ouyang to include the associating, joining, generating, and transmitting of Rosenberg such that the system utilizes a keyword to control access of a virtual room. One would be motivated to make such a combination to provide the advantage of facilitating access to rooms in an efficient manner. 
Regarding claim 9, Lieb-Mao Ouyang-Rosenberg teach the information processing system of claim 8, wherein the first circuitry of the information processing apparatus is configured to generate the data of the web page for a participant who participates in the virtual room by the one communication terminal based on an access request transmitted from the one communication terminal using the access information (Rosenberg - The CSA service determines if the person who clicked on the communication identifier is supposed to be in (i.e., is authorized for) the call or meeting. If yes, the person is admitted)([0043]).
Regarding claim 10, Lieb-Mao Ouyang-Rosenberg teach the information processing system of claim 8, wherein the first keyword is registered by the creator as one of information items that the creator needs to register in order to use the information processing system (Rosenberg - a communication session access (CSA) service simplifies user access to communication sessions supported by communication services using communication identifiers assigned to users registered with the CSA service. That is, the CSA service assigns to each registered user a unique communication identifier)([0017]; a registered host has a keyword (i.e. communication identifier) created at registration).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for notifying communication terminals of a screen capture event. 
20130086487A1
20150007054A1
20170223066A1
11061547B1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/YONGJIA PAN/Primary Examiner, Art Unit 2145